       Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 1 of 19



James G. Hunt, Esq.
Hunt Law Firm
310 E. Broadway St.
Helena MT 59601
Phone: (406) 442-8552
Facsimile: (406) 495-1660
jhunt@huntlaw.net

Greg Munro, Esq.
3343 Hollis Street
Missoula MT 59801
Phone: (406) 493-5361
greg.munro@umontana.edu
      Attorneys for Defendant

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

BITCO GENERAL INSURANCE                           CV-18-87-GF-BMM-JTJ
CORPORATION,

                    Plaintiff,                DEENDANT’S RESPONSE BRIEF
                                                  TO BITCO GENERAL
vs.                                           INSURANCE CORPORATION’S
                                               BRIEF IN SUPORT OF CROSS-
J. BURNS BROWN CO.,                              MOTION FOR SUMMARY
                                                       JUDGMENT
                    Defendant.


      Defendant J. Burns Brown Operating Co. (“JBBOC”) submits this Response

Brief in opposition to Plaintiff’s BITCO General Insurance Corporation’s

(“BITCO”) Motion for Summary Judgment and Brief. Doc. 43, 44. JBBOC

incorporates by reference the arguments set forth in its Motion for Summary

Judgment, supporting affidavit, and Brief. Doc. 45, 45-1, 46.
DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                       1
       Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 2 of 19



      I.       BITCO’S ATTEMPT TO SHIFT THE BURDEN OF PROVING COVERAGE
               TO JBBOC SHOULD BE REJECTED.

      Here, BITCO attempts to shift the burden to JBBOC to prove coverage.

BITCO states Montana law provides that an insured has the burden to prove

whether an exception to an exclusion applies. Doc. 44 at 10. See Travelers Cas.

& Sur. Co. v. Ribi Immunochem Research, 2005 MT 50, ¶¶ 29 & 30, 326 Mont.

174, 183, 108 P.3d 469, 476. Although an accurate statement of the law, it is

inapplicable here. Before an insured has the burden of proving that an exception to

an exclusion applies, Montana law first requires the insurer to prove the exclusion

applies. Id.

      This is an important distinction. Montana law places the burden on the

insured to prove that the subject occurrence is covered under the coverage form. Id.

The burden shifts to BITCO to demonstrate an exclusion applies. Id. “Exclusions

from coverage are narrowly and strictly construed ‘because they are contrary to the

fundamental protective purpose of an insurance policy.” North Pacific Ins. Co. v.

Stucky, 986 F.Supp.2d 1207, 1209 (D.Mont. 2013).

      The BITCO Umbrella Policy’s insuring agreement, COVERAGE A, covers

“property damage” caused by “an occurrence.” Doc. 38-3 at 8. It is undisputed

that the spill here is an occurrence, and there is no pollution exclusion in the

insuring agreement. See Doc. 46 at 9-14. Coverage having been established, the

issue is whether the Pollution Exclusion portion of the Follow Form applies. This
DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                               2
          Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 3 of 19



issue turns on the provision in the Follow Form that begins: “This exclusion does

not apply if…” Doc. 38-3 at 40. JBBOC’s argument in its motion for summary

judgment is that the Follow Form “exclusion does not apply…” because there is

underlying insurance. Doc. 46 at 16-20. Because the issue, as framed by JBBOC,

is whether the exclusion applies, the burden is on BITCO to show it applies.

      II.     THE PLAIN LANGUAGE OF THE POLICY PROVIDES COVERAGE

      BITCO first argues that after the insured reads the policy, she would

conclude the plain language of the BITCO Umbrella Policy’s “Pollutions

Exclusion – Follow Form” excludes coverage (BITCO’s “primary argument”).

When making this argument, BITCO ignores the second prong of the definition of

“underlying insurance” which “includes any other insurance available to the

insured…”. This prong was the basis of the Marjo1 decision, where a court

rejected the exact argument BITCO makes here.

      The first prong of the definition of “underlying insurance” is the “coverage

afforded under insurance policies designated in the schedule of ‘underlying

insurance” on the Declarations Page of [the Umbrella Policy].” The definition

further states: “The coverage and limits in the Declarations for underlying



      1
        BITCO Gen. Ins. Corp. v. Marjo Operating Co., Inc., 2016 U.S. Dist.
LEXIS 92083 (W. Dist. Okla., July 15, 2016), discussed at Doc. 46 at 14, 17-18.
As in its opening Brief, JBBOC cites Marjo pursuant to Fed. R. App. P. 32.1.

DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                              3
           Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 4 of 19



insurance … apply whether or not such is collectible.” Although it is unclear

whether this means the insured should look at the Schedule of Underlying

Insurance in the Declarations of the Umbrella Policy or the Declarations of the

Primary Policy, both have a $1,000,000 policy limit. Although JBBOC has only

been paid $100,000, the definition of “underlying insurance” says the $1,000,000

applies even if it is not collectible.

       After ignoring the “any other insurance” prong of the definition of

“underlying insurance, BITCO attempts to rewrite the policy, arguing there is

coverage “only if there is pollution coverage in the underlying primary policy up to

the full limit of the primary policy.” Doc. 44 at 2 (emphasis supplied by BITCO).

BITCO further argues the “property damage” at issue must be covered by

“underlying insurance” and the “applicable limit of insurance for the pollution

coverage must be the same as the limit of insurance shown in the Umbrella

Policy’s schedule of “underlying insurance.”2 Doc. 44 at 13 (emphasis supplied

by BITCO).

///


       2
         Throughout the policy, defined phrases and words are in quotations. Rather
than all quotations marks, this is what appears in the Follow Form: schedule of
“underlying insurance.” On the declarations page, it appears: SCHEDULE OF
UNDERLYING INSURANCE. This makes it difficult for an insured to figure out
where to find the applicable “underlying insurance” and ultimately find the
SCHEDULE OF UNDERLYING INSURANCE SECTION on the BITCO
Umbrella Policy’s declarations page. This, in and of itself, is ambiguous.
DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                             4
       Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 5 of 19



      BITCO argued this exact position in its brief in Marjo:

             The exception to the POLLUTION EXCLUSION expressly
             requires that insurance for “property damage” resulting from
             pollution be provided “by ‘underlying insurance’ at the limits shown
             in the schedule of ‘underlying insurance,’” for the exception to
             apply. […] Marjo’s contention that the Pollution Policy qualifies as
             “underlying insurance” under the exception to the Umbrella Policy’s
             POLLUTION EXCLUSION is simply inaccurate.

Affidavit of James G. Hunt, Exhibit No. 3 at 8. (emphasis supplied by BITCO).

This argument was rejected in Marjo, as it should be here:

      In the Court's view, coverage is available under the plain language of the
      Umbrella Policy, and is not excluded by that policy's Pollution Exclusion, as
      the Pollution Policy constitutes "underlying insurance" as that term is
      defined in the Umbrella Policy.

      As noted, "underlying insurance" has a two-pronged definition. It
      encompasses either (1) coverage afforded under the policies designated on
      the Schedule of Underlying Insurance located on the Umbrella Policy's
      declarations page or (2) any other insurance that was available to the
      insured, with limited exceptions not relevant here. Both policies provided
      coverage for "property damage" due to incidents such as the leak. Although
      the Pollution Policy is not designated on the Schedule of Underlying
      Insurance, it nonetheless constituted "other insurance that was available to
      [Marjo]" at the time of the insurable incident. Reading both policies fairly,
      and applying a narrow reading to all exclusionary terms, it is evident the
      parties intended for BITCO to defend Marjo under the Umbrella Policy
      against any claim covered by the Pollution Policy once Marjo exhausted
      coverage.

Marjo, 2016 U.S. Dist. LEXIS 92083 at 9-10.

      Further, contrary to BITCO’s argument, the Follow Form does not use the

terms “the full limit” or “the same as the limit” and does not require the full limit

of the pollution coverage in the Primary Policy to be $1,000,000. Instead of
DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                                 5
       Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 6 of 19



directing the insured to the pollution endorsement of the Primary Policy, the

Follow Form directs the insured to the Schedule of Underlying Insurance where

“the limits shown in the schedule of ‘underlying insurance’” are $1,000,000.

      As in Marjo and as shown in JBBOC’s opening brief (Doc. 46 at 18-20), the

Schedule of Underlying Insurance specifically identifies the Primary Policy and

the Pollution Endorsement is an integral component of it. Because the insured is

directed there and nowhere else, the policy language mandates coverage. To argue

that the pollution exclusion portion of the Follow Form does not except the

Pollution Endorsement from its exclusion stretches a reasonable interpretation of

its language.

      BITCO conjectures that the average consumer of insurance products would

analyze the BITCO Program in a step by step process and conclude there is no

coverage. BITCO thinks the insured will conclude the Pollution Endorsement does

not count as “underlying insurance” (as BITCO argues) because BITCO chose to

omit its limits on the SCHEDULE OF UNDERLYING INSURANCE. This

assumes the insured further extrapolates that the Pollution Endorsement does not

count as “underlying insurance” because it is not “any other insurance available to

the insured…” (as BITCO fails to argue). This extrapolation that BITCO requires

of the average consumer of insurance products is not based on the plain language

of the policy.

DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                               6
       Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 7 of 19



      That BITCO found it necessary to wordsmith the plain language of the

Follow Form by using and emphasizing different words shows the weakness in its

primary argument. BITCO would have let the policy language speak for itself had

the Follow Form’s plain language required $1,000,000 million pollution coverage

in the Primary Policy for coverage to exist. At a minimum, BITCO’s use of

different words and phrases shows the Follow Form language is subject to at least

two reasonable interpretations.

      III.   THE BITCO PROGRAM IS SUBJECT TO TWO REASONABLE
             INTERPRETATIONS AND IS THEREFORE AMBIGUOUS.

      If the Court determines BITCO’s interpretation both of the Follow Form and

of the BITCO Program as a whole is reasonable, it is not the only reasonable

interpretation.

      In Modroo, supra, the Montana Supreme Court analyzed whether a UIM

policy issued to the surviving relatives of a young woman killed in a single-vehicle

car crash provided coverage. Id., 2008 MT 275, ¶ 23. Coverage hinged on whether

the named insured/s were individuals or a partnership. Id. The Court found

coverage based upon inconsistencies between the insuring agreement and the UIM

endorsement and more than one reasonable interpretation of the same. Id. Because

both Nationwide and Modroo presented reasonable interpretations “from the

perspective of a consumer of average intelligence, but untrained in the law or the



DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                              7
       Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 8 of 19



insurance business,” the policy was ambiguous and coverage was afforded. Id. at

¶32.

       As in Modroo, there is internal conflict in the various parts of BITCO’s

insurance policy, specifically BITCO fails to list the Pollution Endorsement and its

limits on the BITCO Umbrella Policy’s Schedule of Underlying Insurance and

includes reference on the Follow Form to non-existent Coverage D. Although

JBBOC believes the policy language is clear and directs the insured to the

Schedule of Underlying Insurance to determine the amount of coverage, at a

minimum, this would confuse the insured as to where she is to go to find the policy

coverage. As in Modroo, these conflicts create ambiguity in the BITCO Program

under the facts here. Thus, if both JBBOC’s and BITCO’s interpretation of the

BITCO Program is reasonable, there is ambiguity that must be decided in

JBBOC’s favor.

       IV.   THE POLICY LIMITS OF THE UMBRELLA POLICY ARE NOT THE
             SAME AS THE POLICY LIMITS OF THE PRIMARY POLICY POLLUTION
             ENDORSEMENT.

       BITCO submits in FN3 that, if there is “coverage” under the BITCO

Umbrella Policy, “the coverage provided by the Umbrella Policy is subject to the

to the same limitations of the ‘underlying insurance.’” Doc. 44 at 14. (emphasis

added). Thus, BITCO reasons the aggregate limit would be reduced to $100,000.

Id.

DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                            8
       Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 9 of 19



      BITCO provides no authority for its position and ignores the policy language

and use of the words “coverage” and “limitations.” As used in the policy, it is clear

the term “coverage” identifies the type of risks the policy insures, not the dollar

amount of coverage. For example, the first section of the insuring agreement of

BITCO’s Primary Policy is entitled, “SECTION I – COVERAGES.” Doc. 38-2 at

23. The three different types of coverage are found in the insurance agreement and

on the Quick Reference page of the policy. Doc. 38-2 at 10.

      Merriam-Webster’s online dictionary defines “limitation” as an act or

instance of limiting, the quality or state of being limited, restraint, or a certain

period limited by statute. When referring to the dollar amount of risk provided for

each coverage in an insurance policy, the words used are “policy limits,” not

“policy limitations.”

      If BITCO’s cursory suggestion were considered reasonable, there is no

question that JBBOC also offers a reasonable interpretation, i.e., that “coverage”

defines the risk assumed and not the amount of coverage. As such, an ambiguity

exists and JBBOC’s interpretation carries.

      V.     BITCO’S ALTERNATIVE ARGUMENT THAT THERE IS A $900,000
             GAP IN COVERAGE FAILS.

      BITCO’s alternative argument admits coverage of $1M but argues that its

duty to indemnify does not begin until after the loss exceeds $1M. Because



DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                                9
       Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 10 of 19



BITCO admits coverage, the distinctions that were important in the primary

argument are not important here.3

      BITCO’s argument would have the effect of leaving JBBOC with a

$900,000 self-insured retention that JBBOC would have to pay after BITCO paid

the Primary Policy’s $100,000. Because the declarations page of the Umbrella

Policy clearly states that the “Self-insured Retention” is $10,000, this argument

should be rejected based on the plain language of the policy and the reasonable

expectations of the insured as explained below.

      The plain language of Coverage A provides coverage after the $100,000 is

paid. It states, “We will pay on behalf of the insured the ‘ultimate net loss’ in

excess of the ‘retained limit’ because of … property damage…” Doc. 38-3 at 8.

“‘Retained limit’ means the greater of… [t]hat amount of ‘underlying insurance’

applicable to any ‘claim’ or ‘suit,’ whether such ‘underlying insurance’ is

collectable or not; …” Doc 38-3 at 30-31.

      “[U]nderlying insurance” is defined under the first prong as “coverage(s)

afforded under insurance policies designated in the schedule of ‘underlying



      3
         The fact that BITCO even argues this alternative position demonstrates
ambiguity that must be decided in favor of JBBOC. While BITCO has every right
to offer alternative arguments, if this Court finds BITCO’s arguments reasonable,
the only conclusion is that the BITCO Program is subject to at least two reasonable
interpretations for determining coverage. See Moodro, supra.

DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                             10
      Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 11 of 19



insurance’ on the Declarations Page of this policy.” Doc. 38-3 at 31. Because the

Pollution Endorsement is part and parcel of the Primary Policy, it is coverage

afforded under the BITCO Primary Policy, which is listed on the SCHEDULE OF

UNDERLYING INSURANCE, supra. See also, Doc. 46 at 17-18. As explained

above and in Marjo, supra, if the Pollution Endorsement is not included in the first

prong of the definition of “underlying insurance,” it must be included in the second

prong of the definition, “any other insurance available to the insured.”

      “Applicable” is not defined in the policy and therefore we must look to the

general meaning of the word. Merriam-Webster’s online dictionary defines

“applicable” as “capable or suitable for being applied.” Black’s Law Dictionary

defines it as “capable of being applied.” West Publishing, Centennial Edition

(1891-1991).

      If the definitions of “underlying insurance” and “applicable” are inserted,

“retained limit” means:

      [t]hat amount of coverage afforded under insurance policies designated in
      the schedule of underlying insurance on the Declarations Page of this policy
      (or any other insurance available) capable or suitable for being applied to
      any claim or suit, whether such ‘underlying insurance’ is collectable or not.

Here, the only coverage afforded capable of being applied to this case is the

Pollution Endorsement. The pollution endorsement’s aggregate limit of $100,000

was exhausted. Thus, the “retained limit” is $100,000.



DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                             11
      Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 12 of 19



      Thus, BITCO’s duty to pay starts at $100,000 (plus the $10,000 self-

retention). Nowhere does the policy provide any “retained limit” or “self-insured

retention of $900,000. Accordingly, applying COVERAGE A, BITCO has

promised to pay all ultimate net loss in excess of $100,000, not $1M as it argues

      In addition to the above, the OTHER INSURANCE section found in

SECTION V – CONDITIONS, provides that if there is “other insurance,” the

BITCO Umbrella Policy will pay its share of the “ultimate net loss” that exceeds

the “total amount that all such other insurance would pay for the loss in the

absence of this insurance” and the “total of all deductible and self-insured amounts

under this or any other insurance.” Doc. 38-3 at 24. This section makes no

reference to the “retained limit.” The plain language of this section means that

BITCO is obligated to pay any amount of “ultimate net loss” exceeding the sum

that all other insurance “would” pay. The only other insurance that “would” pay,

and has paid, is the Pollution Endorsement. Accordingly, BITCO’s duty to

indemnify begins after the $100,000 Pollution Endorsement limit was exhausted.

///

      VI.    BITCO’S ALTERNATIVE ARGUMENT DEFIES THE “REASONABLE
             EXPECTATIONS” OF AN INSURED.

      If there were ever a good argument for application of the “reasonable

expectations” doctrine, it is BITCO’s reading of the policy that leaves a $900,000

gap in coverage. No insured’s reasonable expectations would expect such a result.
DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                             12
       Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 13 of 19



No insured would knowingly purchase such coverage. The insured reasonably

expects an umbrella policy to provide much higher limits than the underlying

coverage, and nothing in the umbrella policy can be construed to be an agreement

for a $900,000 self-insured retention.

      BITCO argues that if coverage exists, the insured would read and understand

the policy to say that after BITCO paid the $100,000 from the Primary Policy, her

company would be responsible for $900,000 out of its pocket and when the

remediation costs exceed $1M, BITCO’s obligation to indemnify her company

under the Umbrella Policy would start. Despite the policy’s express provision in

the Declarations Page “Self-insured Retention” of $10,000, Doc. 38-3 at 6, BITCO

is telling this Court (and its insured) that it sold an insurance Program (uniquely

designed to “safeguard” and “protect” its insured) to an oil and gas producer that

covers the first $100,000 in pollution, leaves a $900k “gap” in coverage, and then

starts paying again after the cleanup costs exceed $1,000,000 (thereby leaving its

insured to cover the $900,000 “gap”). This is an untenable proposition that violates

Montana public policy related to insurance and all reasonable expectations of the

insured. On this basis alone, the argument should be rejected.

      Montana law supports the proposition that an exclusion counter to the

reasonable expectations of the insured can, by itself, nullify the exclusion:

      The reasonable expectations doctrine provides that the objectively
      reasonable expectations of insurance purchasers regarding the terms of their
DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                               13
      Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 14 of 19



      policies should be honored notwithstanding the fact that a painstaking study
      of the policy would have negated those expectations. The genesis of this
      doctrine is "the judicial recognition that most insurance contracts, rather than
      being the result of anything resembling equal bargaining between the
      parties, are truly contracts of adhesion in which many insureds face two
      options: (1) accept the standard insurance policy offered by the insurer, or
      (2) go without insurance." The reasonable expectations doctrine, however,
      "is inapplicable where the terms of the policy at issue clearly demonstrate an
      intent to exclude coverage." This is because expectations "contrary to a clear
      exclusion are not 'objectively reasonable.'"

Giacomelli v. Stocksdale Ins. Co., 2009 MT 418, ¶ 42, 354 Mont. 15, 26-27, 221

P.3d 666, 674. “The determination of whether the expectations of the purchaser of

an insurance policy are objectively reasonable must begin with an assessment of

the nature of the security which a reasonably prudent layman would understand the

policy generally designed to provide.” Shook v. State Farm Mut. Ins. Co., 872

F.Supp. 768 (Mont. 1994), citing State Farm Mutual Automobile Ins. Cos. v.

Queen, 212 Mont. 62, 685 P.2d 935 (Mont. 1984).

      JBBOC’s expectation— that the Umbrella policy coverage starts

immediately upon exhaustion of the underlying policy—is eminently reasonable.

BITCO’s alternative argument is not. It is unreasonable to think an insured would

purchase a policy and reasonably expect such a “gap” in coverage. Further, if the

Court were to view BITCO’s proposed interpretation as legitimate, it would

require a “painstaking study” of the policies resulting in an outcome adverse to

such reasonable expectations. See Kilby v. Butte Colony, Inc. and State Farm, 2017



DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                            14
       Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 15 of 19



MT 246, ¶ 10, 389 Mont. 48, 53, 403 P.3d 664, 668. BITCO’s alternative

argument should be summarily rejected.

      VIII. UNION INSURANCE CO. V. HULL IS INAPPLICABLE.

      For its alternative argument BITCO relies exclusively on Union Insurance

Co. v. Hull & Co., Inc., 985 F.Supp.2d 951 (S.D. Iowa 2012). Doc. 44 at 16-18. In

Hull, the “umbrella insurer” contracted with the “insurance agency” to underwrite

and bind policies. The insurance agency bound umbrella coverage for a bar (the

“insured”) excess of an existing CGL policy the insured had with a different

primary insurer. An employee of the insured assaulted and seriously injured a

patron, who sued the insured. That claim was settled, and both the primary insurer

and umbrella insurer paid the loss.

      Thus, Hull is really a case examining the underwriting relationship between

an umbrella insurer and an insurance agent. The court noted, “[[T]he umbrella

insurer] and [the insurance agent] are both sophisticated participants in the

insurance industry and savvy to the potential existence of endorsements that could

modify coverage…” Id. at 961. Thus, the Hull court did not consider or cite a

single case interpreting insurance contracts between an insurer and insured. Here,

BITCO, a specialty insurer, has a significant advantage in legal and insurance

sophistication over JBBOC, a small Havre-based oil company. Doc. 45-1 at ¶¶ 1-4.




DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                          15
      Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 16 of 19



      Significantly, in Hull the umbrella policy was bound on a preexisting

primary policy. Here, BITCO offered its policies jointly as the BITCO Program

marketed as one insurance product meant to “anticipate the hazards [JBBOC]

face[s … to] create a unique policy to safeguard [JBBOC].” These promises are

made by BITCO to its insureds by way of its marketing program in its website. See

Doc. 46 at FN 1, see, also, Affidavit of James G. Hunt, Exhibit Nos. 1 & 2.

Accordingly, Responsibility for the Program’s internal inconsistencies rests solely

on BITCO. Doc. 46 at 22-23.

      Finally, as here, the problem in Hull was created when insurance companies

failed to ensure compatibility between a preexisting primary CGL policy and an

umbrella policy that was bound later. Here, the BITCO Program was cobbled

together with various policy and endorsement forms that are internally

inconsistent, e.g., reference to Coverage D when it does not exist. Doc. 46 at 21-

23. This cobbling together of forms is fertile ground for ambiguity and confusion.

      IX.    THERE ARE SIGNIFICANT AND MATERIAL DIFFERENCES BETWEEN
             THE POLICIES HERE AND IN HULL.


      In Hull, the umbrella policy defined “underlying insurance” solely as “the

insurance policies listed as Underlying Insurance, in the Declarations which

provide the coverage and limits stated.” Hull at 962. As discussed above4 and in


4In its analysis of Hull, BITCO again fails to acknowledge the second-prong of the
definition of “underlying insurance” found in BITCO Umbrella Policy.
DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                              16
       Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 17 of 19



JBBOC’s original brief, the BITCO Umbrella Policy defines “underlying

insurance” as the “coverages afforded” under the policies listed on the Schedule of

Underlying Insurance and as “any other insurance available to the insured.” Doc.

38-3 at 31.

      The Hull court relied on the singular definition of “underlying insurance”

and its reference to the policy limit listed in the declarations page to determine the

umbrella insurer had no contract damages. In this case, the definition of

“underlying insurance” is not limited to the policies listed on the Schedule of

Underlying Insurance, but includes the coverages afforded under those policies.

Therefore, BITCO cannot argue that the BITCO Umbrella Policy’s coverage is

triggered only after $1M because “underlying insurance” means the coverage

afforded under the BITCO Primary Policy, which was $100,000 from the Pollution

Endorsement.

      Further, the insuring agreement in Hull states, relevantly, that the umbrella

insurer agreed to pay “the ultimate net loss the insured becomes legally obligated

to pay…” Hull at 956. The BITCO Umbrella Policy insuring agreement is different

because it includes the phrase, “in excess of the ‘retained limit.’” As discussed

above, the retained limit can only be reasonably construed as $100,000.

///




DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                             17
      Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 18 of 19



                                  CONCLUSION

      For the foregoing reasons, JBBOC requests this Court deny BITCO’s

motion for summary judgment, grant summary judgment in its favor and find that

the BITCO Umbrella Policy covers the Spill.

      DATED this 2nd day of August, 2019.



                          /s/ James G. Hunt
                          JAMES G. HUNT


                          /s/ Gregory S. Munro
                          GREGORY S. MUNRO
                          Attorneys for Defendant JBBOC

                      CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing document is drafted in Times New Roman

font, size 14, and that it contains 3,867 words, excluding Caption, Certificate of

Compliance, and Certificate of Service.


                          /s/ James G. Hunt
                          James G. Hunt




DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                              18
      Case 4:18-cv-00087-BMM Document 48 Filed 08/02/19 Page 19 of 19



                         CERTIFICATE OF SERVICE

      I hereby certify that, on August 2, 2019, I served a true and complete copy

of the foregoing on the following persons by way of the CM/ECF filing system:

                   Jesse Beaudette, Esq.
                   Ryan T. Heuwinkel, Esq.
                   BOHYER, ERICKSON, BEAUDETTE & TRANEL, P.C.
                   283 West Front, Suite 201
                   Post Office Box 7729
                   Missoula, Montana 59807-7729

                   John A. Husmann
                   Gustavo A. Otalvora
                   BATESCAREY LLP
                   191 N. Wacker, Suite 2400
                   Chicago, IL 60606

                    /s/ James G. Hunt




DEFENDANT’S RESPONSE BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                                             19
